Citation Nr: 0822810	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-26 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's income is excessive for the receipt of 
Department of Veterans Affairs (VA) non service-connected 
disability pension benefits beginning March 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 





INTRODUCTION

The veteran served on active duty from September 1952 to May 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 administrative 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

In May 2008, the Board granted the veteran's request to 
advance the case on the docket.


FINDING OF FACT

The veteran's annualized countable income for the years 2003, 
2004, and 2005, including unreimbursed medical expenses, 
exceeded the maximum annual income for pension benefits.


CONCLUSION OF LAW

The veteran's income precludes him from receiving pension 
benefits for the period beginning March 1, 2003.  38 U.S.C.A. 
§§ 1521, 5107 (West 2006); 38 C.F.R. §§ 3.3(b)(3), 3.23, 
3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in March 2006, subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the March 2006 VCAA letter contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claim on appeal.

The veteran has substantiated his status as a veteran and was 
notified of the first three elements of the Dingess notice by 
the March 2006 letter.  While he did not receive information 
regarding the effective date or disability rating elements of 
his claim, since the claim is being denied, no disability 
rating or effective date will be assigned.  Therefore, the 
veteran is not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, evidence from the Social Security Administration 
(SSA), "Income-Net Worth and Employment Statement," 
statements from the veteran, as well as statements regarding 
the veteran's claimed medical expenses.   All obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder.  He has 
not identified any other pertinent evidence which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Non service-connected pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  The amount of pension actually received is the 
difference between the recipient's countable income and the 
maximum annual rate permitted by VA given the recipient's 
circumstances.  Income eligibility for pension, and the 
amount of any pension payable, is determined by subtracting 
the veteran's annual family countable income from the maximum 
annual pension rate applicable to the veteran's 
circumstances.  The maximum annual pension rate is adjusted 
from year to year.

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. §3.21(a)(3), 3.23(a), (b), 
(d)(4).  The MAPR is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

In 2003, the maximum annual rate of improved pension for a 
veteran with one dependent was $12,692.  See VA Manual M21- 
1, Part I, Appendix B (Change 46, September 25, 2003); 38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23.

In 2004, the maximum annual rate of improved pension for a 
veteran with one dependent was $12,959.  See VA Manual M21- 
1, Part I, Appendix B (Change 49, October 4, 2004); 38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23.

In 2005, the maximum annual rate of improved pension for a 
veteran with one dependent was $13,309.  See VA Manual M21- 
1, Part I, Appendix B (Change 52, September 29, 2006); 38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12- 
month annualization period commencing on the effective date 
on which the nonrecurring income is countable. 38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, medical expenses in excess of five 
percent of the MAPR, which have been paid shall be excluded 
from countable income for the purpose of determining 
entitlement to improved pension

The term "veteran's annual income" for purposes of improved 
pension eligibility includes the veteran's annual income and 
the annual income of the veteran's dependent spouse.  38 
C.F.R. § 3.23(d)(4).


Analysis

The veteran's application for pension was received in March 
2003.  The evidence reflects that the veteran has a dependent 
spouse.

While the veteran's claim for nonservice-connected pension 
was initially allowed in an October 2003 administrative 
decision, after the veteran submitted his income statement 
and 2003 medical expenses, the RO determined that the 
veteran's income exceeded the maximum rate of improved 
pension set forth in the VA Manual for 2003.  While the 
veteran submitted additional information regarding his income 
and medical expenses for 2004 and 2005, the RO determined 
that his income during these periods also exceeded the 
maximum rate of improved pension.  

In an Improved Pension Eligibility Verification Report (EVR) 
received in March 2003, the veteran reported that he was 
receiving $800.70 per month in SSA benefits and that his 
spouse received $477.20 in SSA benefits.  He also reported 
that he received $83 in retirement benefits per month.  
Evidence of record reveals that the veteran actually received 
a retirement benefit of $222.58 per month from his former 
employer.  In addition, a statement from the SSA shows that 
the veteran's spouse received $476.70 in payments per month.  
The veteran also reported incurring $4,293.64 in unreimbursed 
medical expenses.  The veteran's adjusted countable income 
for the year 2003 of $14,340.12 therefore exceeded the 
maximum annual rate of improved pension for a veteran with 
one dependent of $12,692.

In 2004, the veteran received SSA payments of $816.60 per 
month, and his spouse received SSA payments of $486.60 per 
month.  He also continued to receive his monthly retirement 
benefit of $222.58.  In March 2005, the veteran reported that 
he had incurred $5,138.70 in unreimbursed medical expenses 
during 2004.  Therefore, the veteran's adjusted countable 
income for the year 2004 of $13,818.66 again exceeded the 
maximum annual rate of improved pension for a veteran with 
one dependent of $12, 959.

In 2005, the veteran received SSA payments of $839.20 per 
month and his wife received SSA benefits at a monthly rate of 
$499.20.  The veteran also received his $222.58 retirement 
benefit.  For the year 2005, the veteran reported incurring 
$5,835.94 in unreimbursed medical expenses.  Accordingly, the 
veteran's adjusted countable income for the year 2005 of 
$13,560.82 exceeded the maximum annual rate of improved 
pension for a veteran with one dependent of $13,309.

Based on the foregoing, the Board finds that the veteran's 
annual family income clearly exceeded the income limit 
established by the MAPR for 2003, 2004, and 2005, and the 
veteran is therefore ineligible for a non service-connected 
pension for these years due to excessive income for non 
service-connected pension purposes.

The Board sympathizes with the veteran's situation, however, 
it is bound by the laws and regulations governing VA 
benefits.  Pursuant to the governing legal authority, the 
veteran does not meet the basic income eligibility 
requirement to establish entitlement to non service-connected 
pension benefits.  Where, as here, the law, and not the 
evidence, is dispositive, the appeal must be denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).





ORDER

The veteran's income is excessive for the receipt of VA non 
service-connected disability pension benefits beginning March 
1, 2003, and the claim is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


